DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The submitted amendments have placed the application in condition for allowance.
Allowable Subject Matter

Claims 1, 5-17 and 19-20 are allowable.
The closest prior art references: Lindner et al. (WO 9823025) discloses a hand held power tool with a working element and a magnetic gear arrangement, as explained in last Office Action, but fail to disclose that the tool is specifically a sander/polisher performing a roto-orbital or random orbital working movement, and that the magnetic gear arrangement comprises three coaxial elements in the particular manner described.
The following is an examiner’s statement of reasons for allowance:
In claim 1, the specific limitations of “a sander or a polisher…realizing a roto-orbital or a random orbital working movement…wherein the at least one coaxial magnetic gear arrangement (20) has three principle coaxial components (51, 52, 54), all three of which may rotate relative to each other about a common rotational axis (60), the three principle coaxial components (51, 52, 54) having a first component (52) with a first number of permanent magnets (56) arranged in magnetic pole pairs that generates a first magnetic field, a second component (54) with a second number of permanent magnets (58) arranged in magnetic pole pairs that generates a second magnetic field, and a radially intermediate third component (51) with a non-magnetic structure carrying a third number of ferromagnetic pole pieces (50) that acts as a passive part of a magnetic circuit between the first component (52) and the second component (54)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.

    PNG
    media_image1.png
    253
    601
    media_image1.png
    Greyscale

Claims 5-17 and 19-20 are also allowable due to their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application 
                                                                                                                                                                                            
/ALEXANDER MORAZA/Examiner, Art Unit 2834        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834